DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This Office Action is a response to applicant’s arguments and amendment filed 08/17/2022. Claims 1 and 15 are amended. Claims 2-3, 6, 8-14, 16, 24 and 29 are cancelled. Claims 1, 4-5, 7, 15, 17-23, 25-28 and 30-31 are currently pending.
The objection of claims 1 and 15 has been withdrawn due to applicant’s amendment.
The rejection of claims 15, 17-19 and 24-31 under 35 U.S.C. 112(a) has been withdrawn due to applicant’s amendment.
The rejection of claims 15, 17-19 and 24-31 under 35 U.S.C. 112(b) has been withdrawn due to applicant’s amendment.
Response to Arguments
Applicant’s arguments, see Remarks, filed 08/17/2022, with respect to the rejection(s) of claim(s) 1, 4-5, 7 and 21 under 35 U.S.C. 103 as being unpatentable over Hunt in view of Reid and Wenchell; claim 20 under 35 U.S.C. 103 as being unpatentable over Hunt in view of Reid, Wenchell and Kucklick; claim 22 under 35 U.S.C. 103 as being unpatentable over Hunt in view of Reid, Wenchell and Smith; and claim 23 under 35 U.S.C. 103 as being unpatentable over Hunt in view of Reid, Wenchell and Christy, have been fully considered and are persuasive, in combination with the amendments to the claims.  Therefore, the rejection has been withdrawn.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Jeremy Thissell on 09/06/2022.

The application has been amended as follows: 
In the claims:
In claim 1, lines 25-26, the following limitation has been deleted:
“located in alignment with the one or more suture attachment structures”
And replaced with the following limitation:
– located directly adjacent to the one or more suture attachment structures – 
In claims 15, 17-19, 25-28 and 30-31, the claims are cancelled.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
	Regarding base claim 1, the closest prior art of record cited fails to teach, suggest or render obvious a surgical cannula comprising a continuous unitary piece of material forming a cannula body, including one or more internal recesses in an inner wall of the cannula located directly adjacent to one or more suture attachment structures and extending substantially radially outward from the longitudinal axis into the inner wall of the cannula, in combination with the remaining structural features of the claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIGID K BYRD whose telephone number is (571)272-7698. The examiner can normally be reached Mon-Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darwin Erezo can be reached on (571)-272-4695. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIGID K BYRD/Examiner, Art Unit 3771      
/DARWIN P EREZO/Supervisory Patent Examiner, Art Unit 3771